Title: To John Adams from Robert R. Livingston, 18 November 1782
From: Livingston, Robert R.
To: Adams, John



No: 13
Sir—
Philadelphia, 18th: Novr. 1782

Since my Letter of the 6th, Congress have been pleased to appoint Mr Jefferson, one of their Ministers plenipotentiary for negociating peace— I have not yet received an answer to my Letter informing him of this event, tho’ I have some reason to believe he will accept the appointment— I believe I mentioned to you that Congress had refused to accept Mr Laurens’s resignation— Many members have since seen with great pain the petition published in the parlimentary debates as his— I Sincerely wish that it may appear to be a forgery since the language it Speaks does not consist with the dignified character he holds— He has since informed Congress that he purposes to return to England & come out to this Country by the way of New York I hope the determination of Congress will reach him before he leaves France, as it will have an awkward appearance to send to England for an American Minister
All the contracts we have received of you have been sent back with the ratifications endorsed— some of them have I hope reached you—before this, so that the last hand may be put to the important business of the Loan
So much has been said of Captain Asgyl, upon whom, as you have been informed, the lot fell when it was determined to avenge the death of Captain Huddy, that I should let you know the issue of this business, which you may in part collect from the enclosed resolve— Tho’ you may be ignorant of the reasons which induced Congress to pass it, & again render abortive their determination to punish the unexampled cruelty of the Enemy— Mrs Asgyl, the mother of this unfortunate young man, had Sufficient influence at the Court of France to obtain its interposition in his favor. A Letter was written on the subject by Count de Vergennes to General Washington, enclosing one from Mrs Asgyl to the Count, which was extremely pathetic— The Minister of France had orders from his master to support this application, it was thought adviseable that this should not be formally done— But that the discharge of Asgyl should be grounded upon the reasons expressed in the preamble of the resolution— Congress the more readily acquiesced in this measure, as there is ground to hope from the late conduct of the enemy that they have determined to adopt a more civilized mode of carrying on the war in future— They have called off the Savages, & a large number of prisoners have been returned on parole from Canada—
We have yet no certain account of the evacuation of Charles Town, tho’ we know that the first division of the Troops & a considerable number of inhabitants Sailed the 19th: ulto: as it is said, for Augustine— It is probably evacuated by this time.
It would give me pleasure to receive from you an accurate account of the differences which have arisen between the Court of Denmark & the United Provinces, & the effects they may probably produce— We are imperfectly acquainted with facts here, and still less with the politicks of the Northern Courts; you will sometimes extend your observations to them— I confide too much in the wisdom of the States general, to believe that they will omit every honorable means to prevent an accession of strength to Great Britain at this Critical moment.
I have the honor to be, Sir / With great respect & esteem / Your most obedt: humble servant
Robt R Livingston

